Name: Council Regulation (EEC) No 1150/82 of 11 May 1982 extending for the fourth time the 1981/82 marketing year for beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 5 . 82 Official Journal of the European Communities No L 134/3 COUNCIL REGULATION (EEC) No 1150/82 of 11 May 1982 extending for the fourth time the 1981 /82 marketing year for beef and veal year, which will involve delay in the fixing of these prices ; whereas it is accordingly necessary to extend the 1981 /82 marketing year for beef and veal until 19 May 1982, HAS ADOPTED THIS REGULATION : Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the 1979 Act of Accession, and in particular Article 4 thereof, Having regard to the proposal from the Commission, Whereas, under Regulation (EEC) No 1 033/82 (2), the term of validity of the 1981 /82 marketing year for beef and veal was extended until 16 May 1982 ; Whereas it has become necessary to reconsider all the matters bearing on the fixing of prices for the coming The 1981 /82 marketing year for beef and veal shall end on 19 May 1982 and the 1982/83 marketing year shall commence on 20 May 1982. Article 2 This Regulation shall enter into force on 17 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 May 1982. For the Council The President P. de KEERSMAEKER (') OJ No L 148, 28 . 6. 1968 , p. 26 . (2 OJ No L 118 , 1 . 5 . 1982, p . 78 .